         Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 1 of 7



 1   Aaron Zigler (#327318)
       amz@kellerlenkner.com
 2   Travis Lenkner (pro hac vice forthcoming)
 3     tdl@kellerlenkner.com
     KELLER LENKNER LLC
 4   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 5   (312) 741-5220
 6   Attorneys for Petitioner David Prince
 7                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8                                SAN FRANCISCO DIVISION
 9                                               )
      DAVID PRINCE,                              ) Case No. 3:20-cv-01292
10                                               )
                            Petitioner,          )
11                                               )
             v.                                  ) PETITION FOR ORDER
12                                               ) COMPELLING ARBITRATION
                                                 )
13    CAVIAR, LLC,                               )
                                                 )
14                          Respondent.          )
                                                 )
15                                               )
                                                 )
16                                               )
17

18

19
20

21

22
23

24

25

26
27

28

                            PETITION FOR ORDER COMPELLING ARBITRATION
                                        CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 2 of 7



 1           Petitioner David (“Dave”) Prince files this Petition for an Order Compelling Arbitration

 2   against Respondent Caviar, LLC as follows:

 3                                     NATURE OF THE PETITION

 4           1.      Dave Prince is a Caviar courier who is attempting to arbitrate individual claims

 5   against Caviar for misclassifying him as an independent contractor instead of an employee. Mr.

 6   Prince contends that in misclassifying him, Caviar has violated the Fair Labor Standards Act, 29

 7   U.S.C. §§ 206, 207, and related California and local laws.

 8           2.      Mr. Prince’s employment agreement with Caviar contains a sweeping “Mutual

 9   Arbitration” provision (referred to as the “Arbitration Agreement”). The Arbitration Agreement

10   explicitly requires that all disputes between Caviar and Mr. Prince be heard in individual arbitration

11   administered by JAMS. It also prohibits Caviar from participating in any class, collective, or

12   representative proceeding.

13           3.      On August 2, 2019, counsel for Mr. Prince informed then-counsel for Caviar of its

14   representation of a large number of Caviar couriers, and of each courier’s intent to file an individual

15   demand for arbitration against Caviar. After this initial outreach, the parties agreed to mediate and

16   engaged in a pre-mediation information exchange, which included counsel for Mr. Prince sending

17   Caviar a list of its courier clients, including Mr. Prince.

18           4.      On September 10, 2019—after Caviar had learned that it faced many demands for

19   individual arbitration—Caviar negotiated an agreement that purports to settle the misclassification

20   claims of all its California couriers, including those of Mr. Prince, on a class-wide basis. The

21   settlement plaintiffs in that case moved for preliminary approval of the proposed class settlement

22   on December 13, 2019.

23           5.      On February 18, 2020, in accordance with the Arbitration Agreement, counsel for

24   Mr. Prince served Mr. Prince’s demand for arbitration on counsel for Caviar and JAMS.

25           6.      Caviar’s participation in a class-wide settlement that is attempting to settle Mr.

26   Prince’s claims is a direct violation of the Arbitration Agreement.

27           7.      Mr. Prince has filed this Petition to require Caviar to abide by its Arbitration

28   Agreement.
                                                    1
                              PETITION FOR ORDER COMPELLING ARBITRATION
                                          CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 3 of 7



 1                                                PARTIES

 2          8.      Petitioner Dave Prince is a Caviar courier who lives and drives in Los Angeles,

 3   California.

 4          9.      Respondent Caviar, LLC is a Delaware limited liability company headquartered in

 5   San Francisco, California.

 6                                    JURISDICTION AND VENUE

 7          10.     This Court has jurisdiction over this action pursuant to 9 U.S.C. § 4 and 28 U.S.C.

 8   §§ 1331 and 1367 because the underlying controversy involves claims arising under federal law.

 9          11.     This Court has personal jurisdiction over Caviar because Caviar has its headquarters

10   and principal place of business in California.

11          12.     Venue is proper in this District (San Francisco Division) pursuant to 9 U.S.C. § 4

12   and 28 U.S.C. § 1391(b) because Caviar is headquartered and conducts business in San Francisco

13   County, and many of the acts and omissions complained of occurred in San Francisco County.

14                                  INTRADISTRICT ASSIGNMENT

15          13.     This action is properly assigned to the San Francisco Division of this District,

16   pursuant to Civil Local Rule 3-2(c) and (d), because a substantial part of the events or omissions

17   that give rise to the claim occurred in San Francisco County, which is served by the San Francisco

18   Division.

19                                            BACKGROUND

20          14.     Caviar is an on-demand delivery service through which customers may order food

21   from participating restaurants for delivery. Caviar pays couriers to make those deliveries.

22          15.     Mr. Prince is a Caviar courier whom Caviar has misclassified as an independent

23   contractor rather than an employee, in violation of federal, state, and local law.

24          16.     With all its couriers, Caviar executes a Courier Agreement that contains an

25   Arbitration Agreement. The Arbitration Agreement requires that all parties to the agreement

26   arbitrate all disputes between them in an individual arbitration before JAMS. See Prince Decl. ISO

27   Mot. To Compel Arbitration (filed concurrently herewith), Ex. A § 6.a. The Arbitration Agreement

28   further requires that arbitrations be conducted individually; it prohibits any class or consolidated
                                                    2
                              PETITION FOR ORDER COMPELLING ARBITRATION
                                          CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 4 of 7



 1   proceedings. Id. § 6.d.

 2          17.     Every time a courier has brought misclassification claims against Caviar, including

 3   class claims, Caviar has moved to enforce its broad Arbitration Agreement to preclude that courier

 4   from bringing claims in court. See Levin v. Caviar, Inc. d/b/a Try Caviar, 3:15-cv-01285-EDL,

 5   Def.’s Mot. To Compel Individual Arbitration and Mot. To Dismiss, p. 10, ECF No. 24 (N.D. Cal.

 6   June 30, 2015) (“The Court should compel individual arbitration of all of Levin’s claims that arise

 7   from the dispute over whether Levin could have been properly classified as an independent

 8   contractor.”); Lenkner Decl. ISO Mot. To Compel Arbitration (filed concurrently herewith), Ex. E,

 9   Woodle v. Square, Inc. (d/b/a Caviar), CGC-18-566559, Def.’s Mem. Of Points and Authorities in

10   Supp. Of Mot. To Compel Individual Arbitration of Arbitrable Claims and to Stay Litig. Of

11   Inarbitrable Claims, (Cal. Super. Ct. July 16, 2018); id., Ex.H, Cole v. Square, Inc. (d/b/a Caviar),

12   BC719079, Def.’s Mot. To Compel Individual Arbitration, (Cal. Super. Ct. Dec. 12, 2018).

13          18.     Caviar’s motions to compel individual arbitration have been successful. See Levin,

14   146 F. Supp. 3d 1146 (N.D. Cal. 2015); id., No. 15-CV-01285-EDL, 2016 WL 270619 (N.D. Cal.

15   Jan. 22, 2016); Lenkner Decl., Ex. G, Woodle, Order Granting Mot. To Compel Arbitration (Nov.

16   5, 2018); id., Ex. I, Cole, Order Granting in Part and Denying in Part Def.’s Mot. To Compel

17   Individual Arbitration (May 14, 2019).

18          19.     On August 2, 2019, Mr. Prince’s counsel contacted Caviar’s then-counsel to inform

19   him that a large number of couriers represented by Mr. Prince’s counsel planned to file demands

20   for arbitration to recover backpay and related penalties owed to them for Caviar’s unlawful

21   misclassification.

22          20.     Mr. Prince’s counsel offered to discuss resolving those claims in an alternative

23   manner, such as through global mediation. During a pre-mediation information exchange, Mr.

24   Prince’s counsel sent Caviar a list of its courier clients, including Mr. Prince.

25          21.     After several months of pre-mediation discussions and a change of counsel by

26   Caviar, Mr. Prince’s counsel flew to San Francisco to attend a mediation with Caviar on December

27   13, 2019.

28          22.     Unbeknownst to Mr. Prince or his counsel, while the parties were engaging in pre-
                                                     3
                               PETITION FOR ORDER COMPELLING ARBITRATION
                                           CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 5 of 7



 1   mediation discussions, on September 10, 2019, Caviar attended a mediation with Lichten & Liss-

 2   Riordan, P.C. (“LLR”), which represented plaintiffs in several pending Private Attorney General

 3   Act actions that were pending against Caviar, including the Cole case. At the mediation, Caviar

 4   and LLR agreed to breach Caviar’s Arbitration Agreement with Mr. Prince by settling his claims—

 5   and other couriers’ claims subject to a similar Arbitration Agreement—in a proposed class-action

 6   settlement. LLR moved for preliminary approval of the proposed class-action settlement in the

 7   Cole case—which Caviar had already successfully compelled to arbitration—on the same day as

 8   the mediation between Mr. Prince and Caviar. See supra ¶¶ 17, 18.

 9           23.    Mr. Prince has moved to intervene in the Cole case to protect his right to individual

10   arbitration.

11           24.    On February 18, 2020, in accordance with the Arbitration Agreement’s requirement

12   that all disputes must be pursued in individual arbitration, Mr. Prince filed his demand for

13   arbitration with JAMS and served it on Caviar’s counsel.

14     THIS COURT SHOULD ENFORCE THE PARTIES’ ARBITRATION AGREEMENT

15           25.    It is undisputed that Mr. Prince and Caviar entered into an Arbitration Agreement

16   requiring them to arbitrate the issue of whether Mr. Prince is an independent contractor or employee

17   on an individual basis.

18           26.    It is also undisputed that Mr. Prince and Caviar entered into an Arbitration

19   Agreement that prohibits Caviar from even participating in a class-action proceeding.

20           27.    Caviar has violated the Arbitration Agreement because it has entered into a class-

21   action settlement that would settle Mr. Prince’s misclassification claims against Caviar.

22                                        PRAYER FOR RELIEF

23           28.    WHEREFORE, Mr. Prince respectfully requests that this Court enter an Order

24   requiring Caviar to proceed with individual arbitration with Mr. Prince and prohibiting Caviar from

25   participating in any class, collective, or representative proceeding that includes Mr. Prince’s claims,

26   including the proposed class-action settlement pending in Cole.

27

28
                                                     4
                               PETITION FOR ORDER COMPELLING ARBITRATION
                                           CASE NO. 3:20-cv-01292
     Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 6 of 7



 1     Dated: February 20, 2020              Respectfully submitted,
 2                                           /s/ Aaron Zigler
 3                                           Aaron Zigler (#327318)
                                               amz@kellerlenkner.com
 4                                           Travis Lenkner (pro hac vice forthcoming)
                                               tdl@kellerlenkner.com
 5                                           KELLER LENKNER LLC
                                             150 N. Riverside Plaza, Suite 4270
 6                                           Chicago, Illinois 60606
 7                                           (312) 741-5220

 8                                           Attorneys for Petitioner David Prince

 9

10

11

12

13

14

15
16

17

18

19
20

21

22
23

24

25

26
27

28
                                            5
                      PETITION FOR ORDER COMPELLING ARBITRATION
                                  CASE NO. 3:20-cv-01292
         Case 3:20-cv-01292-RS Document 1 Filed 02/20/20 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE
 2          I certify that I shall cause the foregoing document to be served on Caviar, LLC via its

 3   designated agent for service of process: Novel Brewer located at 901 Market Street, Suite 600, San

 4   Francisco, CA 94103.

 5
            Dated: February 20, 2020                     /s/ Aaron Zigler
 6

 7

 8
 9

10

11

12

13

14

15
16

17

18

19
20

21

22
23

24

25

26
27

28
                                                   6
                             PETITION FOR ORDER COMPELLING ARBITRATION
                                         CASE NO. 3:20-cv-01292
